Citation Nr: 0216507	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1974 to 
December 1974.  The veteran also had active duty from 
November 1976 to October 1979.  

This case is before the Board of Veterans' Appeals on appeal 
from a July 2000 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2000, a statement of the 
case was issued in October 2000, and a substantive appeal was 
received in June 2001.


FINDING OF FACT

Chronic acquired psychiatric disability was not manifested 
during the veteran's active military service or for many 
years thereafter, nor is a chronic acquired psychiatric 
disability otherwise related to the veteran's active military 
service. 


CONCLUSION OF LAW

Chronic acquired psychiatric disability was not incurred or 
aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
service connection.  The record includes service medical 
records and private treatment records.  The record also 
includes a March of 2001 Disabled American Veterans (DAV) 
letter asking the VA obtain records relating to treatment the 
veteran sought at a VA medical facility for a jaw injury 
sustained in a 1980 physical altercation in St. Louis.  The 
DAV letter also references a police report that had been 
filed regarding the physical altercation.  There is a 1980 
police report from St. Louis in the file; however, it 
contains no reference to the veteran.  There are no 1980 VA 
medical records in the file.  Nevertheless, the Board notes 
that the 1980 medical records are not relevant to the current 
case because they concern treatment for a jaw injury and are 
unrelated to the psychiatric disorder at issue.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  After reviewing the 
record which includes the veteran's service medical records 
as well as post-service medical reports, the Board finds that 
the record as it stands includes sufficient competent medical 
evidence to decide the claim and that a VA examination and 
etiology opinion are not necessary.  38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
July 2000 rating decision, the October 2000 statement of the 
case, and the March 2001, June 2001 and January 2002 
supplemental statements of case have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Specifically, the February 2001 VA development letter sets 
forth the VCAA duties and requirements for obtaining 
additional evidence and the March 2001 supplemental statement 
of case informed the veteran of his rights and obligations 
under the VCAA.  Consequently, this issue need not be 
referred to the veteran or his representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

The veteran's periods of service were from June 1974 to 
December 1974 and from November 1976 to October 1979.  The 
service medical records from these periods reflect only one 
instance of complaint by the veteran related to his 
psychiatric state.  Specifically, in an undated medical 
record, the veteran complains of an inability to keep 
friends.  The report also reflects that the veteran reported 
a lifelong history of difficulty making friends.  The mental 
status exam from this medical report states that the veteran 
was entirely within normal limits and the diagnosis was 
normal psychiatric exam.  The examining physician recommended 
that the veteran be returned to full duty.

Private medical records submitted by the veteran reflect that 
he sought treatment for psychiatric issues in 1996, 1999, and 
2000.  A hospital report from Alta Bates Medical Center 
reflects that the veteran sought psychiatric care in July of 
1996 and was voluntarily hospitalized for inpatient 
psychiatric treatment at that time.  The veteran reported 
depression which he attributed to his job, disability, and 
marital problems.  The medical reports refer to a recent 
domestic separation.  He was diagnosed with Adjustment 
Disorder with mixed emotional features.  The hospital report 
notes that the veteran complained of a stressful home life 
and the physician noted that the veteran had experienced a 
very dysfunctional, abusive childhood.  A November 2000 
letter from the veteran's private physician states that the 
veteran was under care and treatment for major depression, 
recurrent and that he suffered from post-traumatic stress 
disorder.  The physician stated that the stressors for these 
conditions appeared to be related to the veteran's job 
situation.  The physician's letter also states that he 
treated the veteran for a similar condition in 1999.

The file also contains several statements from the veteran's 
family members and from buddies attesting to the veteran's 
current psychiatric issues.  These statements generally 
describe the veteran as currently being reclusive, 
experiencing changes in personality and expressing 
significant discontent with his professional life and 
personal relationships.  The statements consistently 
reference his stressful work situation at the U.S. Post 
Office.  There is also a November 2000 statement from the 
veteran for a worker's compensation claim and a February 2001 
personal statement.  In the November 2000 statement for 
worker's compensation, the veteran states that he is 
currently under a doctor's care for depression stemming from 
his job situation at the U.S. Post Office.  In the February 
2001 personal statement, the veteran claims that his current 
psychiatric disorder stems from an in-service incident for 
which he was demoted.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See 38 C.F.R. 
§ 3.304(f) (special requirements for PTSD).  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of such evidence is 
against entitlement to service connection for an acquired 
psychiatric disability, however diagnosed.  Service medical 
records fail to document any manifestations of psychiatric 
disability.  All service records reflect a normal psychiatric 
status.  Although the service medical records do reflect that 
the veteran complained in one instance of an inability to 
make friends, the examining physician did not diagnose the 
veteran with any form of a psychiatric disorder and in fact 
noted on the record that his exam of the veteran found him to 
be within normal psychiatric limits.  

Looking to the post-service evidence, it appears that 
psychiatric disability was first manifested many years after 
the veteran's military service.  There is no competent 
evidence showing a continuity of pertinent symptomatology 
after service to suggest in any manner that his current 
psychiatric disorders are related to his service.  

As for the reference in post-service medical records to post-
traumatic stress disorder, the medical records include 
findings which appear to link any such disorder to job-
related problems, not to any inservice stressor, including 
the demotion claimed by the veteran.  In sum, the 
preponderance of the evidence is against a finding that any 
current post-traumatic stress disorder is related to the 
veteran's service. 

The Board acknowledges the veteran's contentions as well as 
the several statements from family members and friends which 
have been submitted in support of his appeal.  It is clear 
from the medical evidence as well as these lay statements 
that the veteran does currently suffer from psychiatric 
disability.  However, while the record does show current 
psychiatric disability, the etiology of such disability is a 
medical question, and laypersons are not competent to address 
that question.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
It appears from the medical evidence that there is no 
relationship between the veteran's current psychiatric 
disability and his military service, and there is therefore 
no basis for service connection.    

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

